Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 2, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162076(68)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  DEAN McMASTER,                                                                                        Elizabeth M. Welch,
                                                                                                                      Justices
          Plaintiff-Appellant,
                                                                     SC: 162076
  v                                                                  COA: 339271
                                                                     Oakland CC: 2015-147414-NO
  DTE ENERGY COMPANY and FERROUS
  PROCESSING AND TRADING COMPANY,
  d/b/a FERROUS PROCESSING & TRADING
  CO.,
             Defendants,
  and

  DTE ELECTRIC COMPANY,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on December 30, 2020, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 2, 2021

                                                                               Clerk